Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed June 23, 2021.  Claim 1 has been amended.  Claims 8-20 are withdrawn.  Claims 1-7 have been examined in this application.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. 62/829,030, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/829,030 at least does not disclose capturing biometric information associated with the first person by a first biometric recognition unit at a first location in a retail environment when the determined distance between the first RF wireless access point and the mobile electronic device is less than a predetermined threshold value, the first biometric recognition unit including at least one image sensor and the biometric information including at least one image, the RF information and the biometric information comprising a first personal recognition instance; and capturing biometric information associated with the first person by a second biometric recognition unit at a second location in the retail environment when the determined distance between the second RF wireless access point and the mobile electronic device is less than a predetermined threshold value, the second biometric recognition unit including at least one image sensor and the biometric information including at least one image, the RF information and the biometric information comprising a second personal recognition instance.
	Therefore, as the present application is a nonprovisional of the prior-filed application, Application No. 62/829,030; and the claims are not supported by the disclosure of the application, the current claims, 1-7 of present application do not receive priority to the filing date of Application No. 62/829,030.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. See MPEP §2161.01(I). 
Claim 1 recite the limitations “determining a demographic attribute of the first person based on the first and second locations and any of the first and second personal recognition instances of the first person,” for which there is no support in the original disclosure.  The specification states that in “one example of block 323 of method 320, RF/biometric based demography module 171 determines a demographic attribute of the first person based on any of the first and second personal recognition instances of the first person and the first and second locations” [0053].  This describes the demographic attribute of the first person being made based on any (one) of a first and second personal recognition instances and first and second 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garel (US Publication 2015/0025936) in view of Harrison (US Publication 2013/0322704).
A.	In regards to Claim 1, Carey discloses a method comprising:
	receiving one or more Radio Frequency (RF) signals from a mobile electronic device onto a first RF wireless access point, the one or more RF signals indicative of RF information associated with the mobile electronic device carried by a first person, wherein the RF information includes a Media Access Control (MAC) address that identifies the mobile electronic device; Garel [0100: For WIFI device or other radio frequency (including Bluetooth or NFC) tracking, devices such as WIFI (or other radio frequency) access points or routers that are pre-programmed with software that will allow the device to perform WIFI sniffing activities and provide this information to PCs or servers in-store. WIFI device tracking is defined as the ability 
	determining a distance between the first RF wireless access point and the mobile electronic device based on an indication of a strength of the one or more RF signals received from the mobile electronic device onto the first RF wireless access point; Garel [0112: using the signal strength and an algorithm, the system is able to determine the distance of the mobile device from the receiver/transmitter (access point) of the system];
	capturing biometric information associated with the first person by a first biometric recognition unit at a first location in a retail environment when the determined distance between the first RF wireless access point and the mobile electronic device is less than a predetermined threshold value, the first biometric recognition unit including at least one image sensor and the biometric information including at least one image, the RF information and the biometric information comprising a first personal recognition instance; Garel [0114: the receiver/transmitter (access point) can monitor the strength of the signal and determine near proximity of the mobile device. A camera or other video image device (image sensor) can then work in combination with the receiver/transmitter to synch the image with the signal];
	receiving one or more Radio Frequency (RF) signals from a mobile electronic device onto a second RF wireless access point, the one or more RF signals indicative of RF information associated with the mobile electronic device carried by the first person, wherein the RF information includes a Media Access Control (MAC) address that identifies the mobile electronic device; Garel as disclosed in previous limitation and [0114: association/confirmation of the person with the particular mobile device can be additionally determined by another receiver/transmitter];
0143: one or more information monitoring devices can be located within a store and can operate in tandem with each other, greatly magnifying its capabilities

	capturing biometric information associated with the first person by a second biometric recognition unit at a second location in the retail environment when the determined distance between the second RF wireless access point and the mobile electronic device is less than a predetermined threshold value, the second biometric recognition unit including at least one image sensor and the biometric information including at least one image, the RF information and the biometric information comprising a second personal recognition instance; Garel as disclosed in previous limitation and [0143: one or more information monitoring devices can be located within a store and can operate in tandem with each other. While customers are browsing the store (at different locations), the system's on-board cameras are constantly monitoring their movements (second personal recognition instance); 0144: with multiple devices in operation, a customer can get a recommendation when walking by a display on headphones because of their dwell time in the music section];
	Garel does not specifically disclose, and determining a demographic attribute of the first person based on the first and second locations and any of the first and second personal recognition instances of the first person.  This is disclosed by Harrison [0048: demography module determines a demographic attribute of the first pedestrian based on any of the first and second biometric recognition instances of the first pedestrian and the first and second locations].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Garel with the teachings from Harrison 
B.	In regards to Claim 2, Garel discloses, further comprising: selecting an amount of media content for presentation to the person based at least in part on the determined demographic attribute; Garel [0149: social content curated to provide information that would influence the customer purchasing decision, presented based upon demographic information].
	and presenting the amount of media content to the person.  Garel [0149: people under 30 are presented curated Twitter content about products].  
C.	In regards to Claims 3, Garel does not specifically disclose, wherein the amount of media content is interactive media content, and further comprising: receiving a response to the interactive media content indicating a recognition of the interactive media content and an identity of the person.  This is disclosed by Harrison [0031].  The motivation being the same as stated in claim 1
D.	In regards to Claim 4, Garel does not specifically disclose, wherein the first location is the entrance of a first retail store and the second location is the entrance of a second retail store.  This is disclosed by Harrison [0047].  The motivation being the same as stated in claim 1
E.	In regards to Claim 5, Garel discloses, receiving a third personal recognition instance including biometric information associated with a second person at the first location in the retail environment; Garel as disclosed in claim 1 and [0011: the invention features a system for monitoring and analyzing behavior of persons at a location; 0155: every customer who walks through the doors is effectively addressed and captured; 
	receiving a fourth personal recognition instance including biometric information associated with the second person at the second location in the retail environment; Garel as disclosed in claim 1 and [0020: system operable for analyzing behavior of customers in the retail 
	and determining a demographic attribute of the second person based on any of the first and second personal recognition instances of the second person and the first and second locations.  Garel [0104: system can be used to identify the customer's demographics using a demographic intelligence module; the demographic intelligence module utilizes algorithms known in the art (such as Intel AIM Suite or SightCorp Crowdsight) to determine a person's gender, approximate age, and sentiment (such as based upon video images captured by cameras or other information monitoring device.
F.	In regards to Claims 6, Garel does not specifically disclose, further comprising: determining a demographic profile based on the demographic attributes of the first person and the second person and the first and second locations.  This is disclosed by Harrison [Claim 6].  The motivation being the same as stated in claim 1.
G.	In regards to Claim 7, Garel does not specifically disclose, wherein the determining of the demographic attribute associated with the first person involves associating publically available demographic information with the biometric information associated with the first person.  This is disclosed by Harrison [Claim 7].  The motivation being the same as stated in claim 1.




Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive.

	Applicant’s other argument is moot in light of the new grounds of rejection. 
B.	Applicant’s arguments regarding the dependent claims are rejected accordingly to independent claim 1.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/E CARVALHO/
Primary Examiner, Art Unit 3622